On Rehearing
JANVIER, Judge.
We granted a rehearing because we- felt that possibly we had been wrong in interpreting the letter which the defendant corporation wrote to the plaintiff soliciting an extension of the original contract as an agreement that for the very small -consideration of $3 per year the defendant might make itself liable for the cost of repairs which might.amount to several hundred or possibly several thousand dollars.
On reconsideration of the record and particularly of the original contract and of the letter to which we have referred, we can reach no other conclusion than that is exactly what the defendant agreed to.
Under the original contract defendant very plainly stated that it would inspect plaintiff’s residence and do such termite-proofing as might be necessary, but that if on inspection it should appear that any repairs or- alterations .were necessary to make the termite-proofing effective, those repairs or alterations should be made at the expense of the owner, plaintiff. The letter, which solicited- an extension of the contract, however, must be construed as very plainly stating that the defendant corporation was so certain of its ability to effectively termite-proof the house and to discover 'any future infestation, that-should any fur türe ■ damage result from termites, - it, the -defendant, would make such repairs as -might be necessary. ’ In other words, in the'first contract it agreed.to advise plaintiff as -to what alterations should be made and that if he would make süch alterations, it would guarantee him that there would be no further termite infestation.
We can interpret this letter in no other way and feel that when plaintiff accepted that offer and made the payment required, he secured this guarantee, or,- as defendant itself terms it, this insurance that there would be no further. damage hy termites, and that if any such further damage should be sustained, defendant would be responsible for repairing such damqge as might .result. . , . "
Counsel for defendant again argues that surely it cannot be believed that, -for' the very small annual consideration of $3, the defendant might make itself liable for such .tremendous amounts as might result from future termite damage.
We have not the right to make over onerous contracts. As they are written by the parties so must they be enforced by the Court. ’
Our original opinion and decree are reinstated and made final, all at the cost of defendant.
Original decree reinstated and made final.